Citation Nr: 0218535	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  02-16 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for hearing 
loss of the right ear.

(The issue of entitlement to service connection for 
hearing loss of the right ear will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Chrystal Sommers Brand, 
Attorney


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from August 1943 to 
December 1945 and from September 1950 to May 1952.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a July 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
in Muskogee, Oklahoma (RO) which denied the benefit sought 
on appeal.

The Board is undertaking additional development on the 
issue of entitlement to service connection for hearing 
loss of the right ear, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 903.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing this issue.

The Board notes that the July 2001 rating decision also 
denied entitlement to service connection for hearing loss 
of the left ear and for bilateral tinnitus.  While the 
appellant submitted a notice of disagreement on these 
issues and the RO issued a statement of the case, the 
veteran did not file a substantive appeal (VA Form 9, 
Appeal to Board of Veterans' Appeals) on these issues 
within the allotted time period, despite the Board's 
certification of these issues for appeal.  In addition, 
the Board observes that the issue of whether the veteran 
has submitted new and material evidence to reopen his 
claim for service connection of right ear hearing loss had 
not been certified for appeal.  Nonetheless, the veteran's 
timely VA Form 9 (Appeal to the Board of Veterans' 
Appeals) clearly indicates that the veteran intended to 
perfect his substantive appeal solely with regard to the 
issue of new and material evidence to reopen his claim for 
service connection of hearing loss of the right ear.  
Accordingly, the Board will limit its discussion to 
whether the veteran has submitted new and material 
evidence to reopen his claim of service connection for 
hearing loss of the right ear.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  In an unappealed rating decision dated October 1984, 
the RO denied service connection for the veteran's hearing 
loss of the right ear.

3.  In unappealed rating decisions dated November 1984 and 
April 1985, the RO denied service connection for bilateral 
hearing loss.

4.  The evidence associated with the claims file 
subsequent to the October 1984, November 1984, and April 
1985 rating decisions is new, and so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim for service connection for hearing 
loss of the right ear.


CONCLUSIONS OF LAW

1.  The October 1984 rating decision denying service 
connection for hearing loss of the right ear is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  The November 1984 and April 1985 rating decisions 
denying the reopening of the veteran's claim for service 
connection for bilateral hearing loss are final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2002).

3.  The evidence associated with the veteran's claims file 
subsequent to the RO's October 1984, November 1984, and 
April 1985 decisions is new and material, and the 
veteran's claim for service connection for hearing loss of 
the right ear is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5108 (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for hearing 
loss of the right ear on the basis that he has submitted 
new and material evidence not only sufficient to reopen 
his claim, but also sufficient to grant service 
connection.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered 
by VA.  The VCAA also requires VA to assist a claimant in 
obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence 
needed to substantiate and complete his claim.  The rating 
decision and the statement of the case issued in 
connection with the veteran's appeal, as well as 
additional correspondence to the veteran, have notified 
him of the evidence considered, the pertinent laws and 
regulations, and the reason that his claim was denied.  
The RO indicated that it would review the information of 
record and determine what additional information is needed 
to process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to warrant 
reopening his claim and in order to grant service 
connection, as well as provided a detailed explanation of 
why the requested benefits were not granted.  In addition, 
the rating decision and statement of the case included the 
criteria for reopening a claim and for granting service 
connection, as well as other regulations pertaining to his 
claim.  Similarly, letters to the veteran, from the RO, 
notified the veteran as to what kind of information was 
needed from him, and what he could do to help his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the veteran of what evidence he 
was required to provide and what evidence VA would attempt 
to obtain).  Accordingly, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92.

The Board observes that the veteran's claim of entitlement 
to service connection for hearing loss of the right ear 
was first considered and denied in an October 1984 rating 
decision.  The veteran's claim was denied on the basis 
that a hearing defect was not noted in the veteran's 
service medical records or in any VA examinations or 
medical records subsequent to the veteran's service.  This 
decision was confirmed in November 1984 and April 1985 
rating decisions, in which the RO declined to grant the 
veteran's claims for bilateral hearing loss on the basis 
that the evidence did not show that the veteran's hearing 
loss was incurred in or aggravated by his military 
service.

As a general rule, within one year from the date of 
mailing the notice of the RO's decision, a notice of 
disagreement (NOD) must be filed in order to initiate an 
appeal of any issue adjudicated by the RO.  See 
38 U.S.C.A. § 7105(a), (b)(1).  If a NOD is not filed 
within one year of notice of the decision, the RO's 
determination becomes final.  See 38 U.S.C.A. § 7105(c).  
In addition, where the veteran files a NOD, but fails to 
perfect his appeal within sixty days of the date on which 
the statement of the case was mailed or within one year 
from the date of mailing the notice of the decision, the 
RO's determination becomes final.  See 38 U.S.C.A. 
§ 7105(d)(3) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.204(b), 20.302(b), 20.1103.  Once an RO's decision 
becomes final, absent submission of new and material 
evidence, the claim may not be reopened or readjudicated 
by the VA.  See 38 U.S.C.A. § 5108.  In this case, the 
veteran did not file a NOD after the October 1984, 
November 1984, or April 1985 rating decisions.  Therefore, 
these rating decisions are final and are not subject to 
revision on the same factual basis.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103.  
However, if new and material evidence is presented or 
secured with regard to a claim that was disallowed, the 
Secretary must reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  The Board notes that 
the new regulations redefine "new and material evidence" 
and clarify the types of assistance VA will provide to a 
claimant attempting to reopen a previously denied claim.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. at 45,620.  Since the 
current claim was filed prior to that date, the old 
version of the regulation is applicable in this case.

The first step in analyzing a case such as the instant one 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue 
at hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or 
actually proves an issue."  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (citing Black's Law Dictionary 1203 
(6th ed. 1990)).  Second, the evidence must actually be 
shown to be "new," and not of record when the last final 
decision denying the claim was made.  See Struck v. Brown, 
9 Vet. App. 145, 151 (1996).  In other words, the evidence 
cannot be cumulative or redundant.  See 38 C.F.R. 
§ 3.156(a).  The final step of the analysis is whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998) 
(citing 38 C.F.R. § 3.156(a)).  This does not mean that 
the evidence warrants a revision of the prior 
determination.  It is intended to ensure that the Board 
has all potentially relevant evidence before it.  See 
Hodge at 1363 (citing "Adjudication; Pensions, 
Compensation, Dependency: New and Material Evidence; Final 
Definition," 55 Fed. Reg. at 52274 (1990)).  The 
credibility of the new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
of the tests are satisfied, the claim must be reopened.

Additional evidence has been associated with the claims 
file since the RO's 1984 and 1985 rating decisions.  In 
August 2001, in conjunction with the veteran's claim to 
reopen, the veteran submitted a letter from M. McGee, 
M.D., which stated that the veteran was diagnosed with 
"significant sensorineural hearing impairment" bilaterally 
in May 1985, and that the veteran had been receiving 
treatment from the Otologic Medical Clinic since that 
time.  In addition, Dr. McGee noted that the veteran 
reported noise exposure during his service, and that the 
veteran's "audiometric picture" fit the profile of a 
noise-induced hearing loss. 

Based on the foregoing evidence, the Board finds that the 
veteran has submitted new and material evidence sufficient 
to reopen his claim of entitlement to service connection 
for bilateral hearing loss.  The evidence, and in 
particular, the Dr. McGee's statements, is both new and 
material evidence in this case.  The evidence not only 
supports the veteran's contention that his hearing loss of 
the right ear was caused by his service, but Dr. McGee 
provided an opinion as to the etiology of the veteran's 
hearing loss of the right ear and indicated that the 
veteran's hearing loss of the right ear may have resulted 
from the veteran's service.  The Board finds that the 
evidence is neither cumulative nor redundant, and that it 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  See 
38 C.F.R. § 3.156(a).  Accordingly, the Board finds that 
the veteran submitted new and material evidence, and that 
his claim must be reopened.

Having reopened the veteran's claim, the Board has 
determined that additional development, as set forth in 
the Introduction above, is necessary.  As such, prior to 
issuing a decision on the merits of the veteran's reopened 
claim for service connection for hearing loss of the right 
ear, the Board will develop additional medical evidence.  
When the development is completed, the Board will provide 
notice of the development, permit the veteran to respond, 
and then prepare a separate decision addressing the issue 
of service connection for hearing loss of the right ear on 
the merits.


ORDER

New and material evidence has been submitted, which is 
sufficient to reopen the claim of service connection for 
hearing loss of the right ear, and to this extent, the 
appeal is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

